Citation Nr: 0407709	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a low 
back injury.

2.	Entitlement to service connection for diabetes mellitus 
(DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1980.

This appeal arises from a January 2000 rating action that 
denied service connection for residuals of a low back injury, 
DM, and disabilities characterized by high cholesterol and 
abnormal liver function.  A Notice of Disagreement was 
received in February 2000, and a Statement of the Case (SOC) 
was issued in March 2000.  A Substantive Appeal was received 
subsequently in March 2000.  

In a written statement of June 2000, the veteran withdrew 
from appellate consideration the issues of service connection 
for disabilities characterized by high cholesterol and 
abnormal liver function.  Also in June 2000, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.  Supplemental SOCs 
(SSOCs) were issued in August 2000 and March 2002.

In August 2002, the Board of Veterans Appeals (Board) 
determined that further evidentiary development was warranted 
with respect to the issues on appeal, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9.  
The veteran and his representative were notified of that 
development by letter of November 2002.

In July 2003, the Board remanded this case to the RO for due 
process development pursuant to the decision of the U.S. 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  A SSOC was issued subsequently in July 
2003, reflecting the RO's continued denials of service 
connection.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A.         § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when any such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In August 2002, the Board directed the RO to arrange for the 
veteran to undergo VA orthopedic and endocrinological 
examinations.  Appellate review discloses that, as the 
veteran failed to report for examinations scheduled for dates 
in May 2003, medical information needed to adjudicate the 
claims was not received, and the denial of the claims was 
continued.  However, as the record does not contain any copy 
of any notice of the dates and times of the examinations sent 
to him by the pertinent VA medical facility, it is unclear as 
to whether the veteran was aware of the consequences of not 
reporting to the examinations.  

Under these circumstances, the Board finds that the veteran 
should be given another opportunity to aid VA in obtaining 
information needed to fairly adjudicate the claims on appeal 
by reporting to the necessary examinations.  The veteran is 
hereby advised that a failure to report for the scheduled 
examinations, without good cause, may well result in a denial 
of the claims.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to him and his representative by the 
VA medical facility at which it was to have been conducted.

Prior to arranging for the requested VA examinations, the RO 
must obtain and associate with the claims file all records of 
pertinent outstanding medical treatment of the veteran, to 
ensure that the record is complete and that the examiners 
have his fully-documented medical history.

In a statement of November 1999, the veteran claimed 
treatment for the disabilities at issue during the course of 
Reserve service at the U.S. Naval Base, Building 662, 
Philadelphia, Pennsylvania 19112.  The Board finds that the 
RO should attempt to obtain these service medical records and 
associate them with the claims file.

The record also indicates continuing treatment of the veteran 
for the disabilities at issue at the VA Medical Center (VAMC) 
in Columbia, South Carolina.  A March 16, 2000 social work 
service follow-up note indicates that Harpreet K. Singh, 
M.D., the veteran's primary care physician, provided a letter 
wherein she opined that his current back disability was not 
related to his military service, based upon medical evidence 
provided by him.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain and associate with the claims file all outstanding 
pertinent VA records from the abovementioned facility from 
March 2000 to the present time, to particularly include Dr. 
Singh's March 2000 statement, following the procedures 
prescribed in 38 C.F.R. § 3.159(c)(2003) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request the veteran to furnish written 
authorization to enable it to obtain all medical records of 
his treatment and evaluation by Carl W. Peter, Jr., M.D., and 
Narendra Patel, M.D., Sumter Family Practice Center, 742 West 
Liberty Street, Sumter, South Carolina 29150.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
appropriate custodian of military medical 
records furnish all records of medical 
examination, treatment, and evaluation of 
the veteran during the course of Reserve 
service at the U.S. Naval Base, Building 
662, Philadelphia, Pennsylvania 19112.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should request that the 
Columbia VAMC furnish copies of all 
records of treatment and evaluation of 
the veteran for DM and for low back 
disability from March 2000 to the present 
time.  This should specifically include a 
March 2000 letter from Harpreet K. Singh, 
M.D., the veteran's primary care 
physician, wherein she reportedly 
rendered an opinion for the record 
regarding the relationship to military 
service of the veteran's current low back 
disability.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable VA to 
obtain all records of his treatment and 
evaluation by Carl W. Peter, Jr., M.D., 
and Narendra Patel, M.D., Sumter Family 
Practice Center, 742 West Liberty Street, 
Sumter, South Carolina 29150. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA orthopedic and 
endocrinological examinations  to obtain 
information as to the nature and etiology 
of his claimed disabilities.  The entire 
claims file must be made available to 
each physician designated to examine the 
veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, to include range of motion 
studies and X-rays of the low back, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

With respect to each diagnosed low back 
disability, the orthopedic examiner 
should render an opinion, consistent with 
sound medical judgment, as whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any current low back disability is the 
result of disease or injury incurred in 
or aggravated by the veteran's military 
service.

The endocrinological examiner should 
render an opinion, consistent with sound 
medical judgment, as whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diabetes mellitus is the result of 
disease or injury incurred in or 
aggravated by the veteran's military 
service, or whether this disease became 
manifest to a compensable degree within 
one year of separation from service.      

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.   
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


